Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per claim 1, generally, program modules include routines, programs, components, data structures, data blocks, etc. that perform particular tasks and/or implement particular abstract data types. Based on the claim language, “a talent block”, “an algorithm block”, “a decisions block” can be interpreted as hardware, software, or a combination thereof.  The claim is software per se based on the claims lacking “hardware”. Therefore, claim 1 is non-statutory.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 USC 103 as being unpatentable over Hind et al. (hereinafter “Hind”, US Patent Publication 2019/0354805 A1) in view of Onischuk (US Patent Publication 2015/0012339 A1).
As per claim 1, Hind discloses A system for providing transparency in an artificial intelligence based model comprising: 
A talent data block for reducing bias influencers (paragraphs [0024, 0031]).
Hind does not explicitly disclose:
An algorithm block having time-stamped data coupled to the talent data block; 
A decisions block coupled to the talent data and algorithm blocks that allows auditing of decisions using the time-stamped data.  
However, Onischuk teaches official computers running artificial intelligence programs to ensure ballots may not be counterfeited, to prevent unfair influence in results, and ensure the integrity of the voting session.  Internal auditing is performed to guarantee the final vote tallies are not unfairly influenced by the creation of fictious voters.  The election computers employ algorithms of cast voting ballot information including casting date and timestamp which are later audited for accuracy (paragraphs [0013, 0242, 0333-338]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Onischuk’s algorithm block and decisions block in Hind’s system to ensure the integrity of the voting system using computers with artificial intelligence software.
As per claim 2, Hind discloses A method for providing transparency in an artificial intelligence based system, comprising: 
Preprocessing talent data to reduce bias influencers (paragraphs [0024, 0031]).
Hind does not explicitly disclose:
Analyzing the preprocessed talent data and time-stamping algorithms used to analyze the preprocessed talent data;
Making decisions on analyzed talent data and providing the ability to audit the decisions based on the time stamping.
However, Onischuk teaches official computers running artificial intelligence programs to ensure ballots may not be counterfeited, to prevent unfair influence in results, and ensure the integrity of the voting session.  Internal auditing is performed to guarantee the final vote tallies are not unfairly influenced by the creation of fictious voters.  The election computers employ algorithms of cast voting ballot information including casting date and timestamp which are later audited for accuracy (paragraphs [0013, 0242, 0333-338]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Onischuk’s algorithm block and decisions block in Hind’s system to ensure the integrity of the voting system using computers with artificial intelligence software.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 4, 2022
/BARBARA B Anyan/Primary Examiner, Art Unit 2457